 



Exhibit 10.15
Summary of Compensation Arrangements with Non-Employee Directors
     The following summarizes the current compensation and benefits received by
the Company’s non-employee directors. It is intended to be a summary of existing
arrangements, and in no way is intended to provide any additional rights to any
non-employee director.
Retainer Fees
Non-employee directors receive a $30,000 annual retainer. In addition, the
chairpersons of the Compensation Committee and the Nominating and Corporate
Governance Committee each receive a supplemental retainer of $6,000 per year,
and the chairperson of the audit committee a supplemental retainer of $12,000
per year.
Meeting Fees
Per meeting fees for non-employee directors are as follows:

  •   A $1,500 attendance fee for attendance at Board meetings and the annual
meeting of shareholders; and     •   A $1,000 attendance fee for attendance at
meetings of committees of which they are a member.

Equity Compensation
Under the terms of the Company’s stock incentive plan, directors are eligible to
receive stock options, stock awards, and other types of equity-based
compensation awards.
Reimbursement of Expenses
All non-employee directors are entitled to reimbursement of expenses for all
services as a director, including committee participation or special
assignments.

 